DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species A (figure 1) in the reply filed on May 19, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “in use” in line 1.  It is uncertain whether the claim is directed to an apparatus or a method of use.  The claim appears to cross two statutory classes of inventions.  Additionally, the claim fails to recite use steps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lev (7,584,906).
Lev discloses a spray head comprising:
a body 12 (above collar 22);
a rotatable member 18 including a plurality of vanes 48 and a plurality of spray nozzles 50;
a first bearing 22, 20, 24, 32, 38 coupled to the body and configured to define a rotational axis (axis of arrow 34) of the rotatable member, the first bearing including a longitudinal channel (interior of shaft 12 and disk element 38 through the first bearing) and a plurality of distribution channels 40 extending radially outwardly from the longitudinal channel through the first bearing;
wherein the first bearing is configured to direct a flow of water through the longitudinal channel and the plurality of distribution channels toward the plurality of vanes to rotate the rotatable member about the first bearing, so as to direct the flow of water through the plurality of spray nozzles;
wherein the plurality of spray nozzles includes a first plurality of spray nozzles (two adjacent nozzles 50, 50’) and a second plurality of spray nozzles (other two adjacent nozzles 50, 50’), wherein the first plurality of spray nozzles are each oriented to define a spray 
wherein the plurality of vanes are configured such that water directed from each of the plurality of distribution channels impinges on a respective vane of the plurality of vanes at a different linear distance from the rotational axis (as the vanes rotate, the distance from the aperture 40 to the blade portions 48 changes because the fluid impinges at a different portion of blade portions 48);
wherein the longitudinal channel has a length and a diameter, and wherein a ratio of the length to the diameter is greater than one (see figure 4);
further comprising a second bearing 14 for rotatably coupling the rotatable member to the first bearing, wherein the second bearing includes a bottom wall (horizontal wall portion) for coupling to the rotatable member and a center wall (vertical wall portion) extending in a longitudinal direction from the bottom wall, and wherein the center wall defines an inner bearing surface configured to rotatably engage the first bearing;
wherein the first bearing includes a first cylindrical portion 20 for coupling to the body and a second cylindrical portion 22 for rotatably engaging with the second bearing, and wherein the second cylindrical portion has a diameter that is greater than a diameter of the first portion to define a ledge;
wherein the center wall of the second bearing includes a flange (portion of cover 14 above collar 22) extending radially inward toward the rotational axis, and wherein the flange and the ledge of the first bearing cooperatively define a labyrinth seal;

wherein each of the plurality of distribution channels has a diameter that is less than a diameter of the longitudinal channel (see figure 2), such that water provided by the plurality of distribution channels impinges on the plurality of vanes to create a reaction moment for a plurality of flow rates;
wherein, in use, the rotatable member has an angular velocity that is maintained constant to continuously rotate the rotatable member, and wherein the angular velocity may be adjusted by repositioning the plurality of distribution channels relative to the plurality of vanes;
wherein the plurality of spray nozzles includes a first plurality of spray nozzles (diametrically opposed nozzles 50’ or diametrically opposed multiple outlet nozzles of figure 17) and a second plurality of spray nozzles (other diametrically opposed nozzles 50’ or diametrically opposed multiple outlet nozzles of figure 17), and wherein the first plurality of spray nozzles are oriented to define a first spray axis and the second plurality of spray nozzles are oriented to define a second spray axis;
wherein the first plurality of spray nozzles and the second plurality of spray nozzles are arranged in alternating fashion around a circumference of the rotatable member;
wherein the second plurality of spray nozzles produces an outer spray and the first plurality of spray nozzles produces an inner spray, with the inner spray located within the outer spray;
wherein the combination of the outer spray and the inner spray define a quadric spray pattern (produced by the nozzles of figure 17).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK